Exhibit 10.2

[Bank of America LOGO]

LOAN AGREEMENT

This Agreement dated as of June 8, 2006, is between Bank of America, N.A. (the
“Bank”) and Citi Trends, Inc. (the “Borrower”).

1.                                       FACILITY NO. 1: LINE OF CREDIT AMOUNT
AND TERMS

1.1                                 Line of Credit Amount.

(a)                                  During the availability period described
below, the Bank will provide a line of credit to the Borrower. The amount of the
line of credit (the “Facility No. 1 Commitment”) is Three Million and 00/100
Dollars ($3,000,000.00).

(b)                                 This is a revolving line of credit. During
the availability period, the Borrower may repay principal amounts and reborrow
them.

(c)                                  The Borrower agrees not to permit the
principal balance outstanding to exceed the Facility No. 1 Commitment. If the
Borrower exceeds this limit, the Borrower will immediately pay the excess to the
Bank upon the Bank’s demand.

1.2             Availability Period.  The line of credit is available between
the date of this Agreement and June 26, 2007, or such earlier date as the
availability may terminate as provided in this Agreement (the “Facility No. 1
Expiration Date”).

The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal
effective as of the Facility No. 1 Expiration Date for the line of credit (the
“Renewal Notice”). If this line of credit is renewed, it will continue to be
subject to all the terms and conditions set forth in this Agreement except as
modified by the Renewal Notice. If this line of credit is renewed, the term
“Expiration Date” shall mean the date set forth in the Renewal Notice as the
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this line of credit.

1.3                                 Repayment Terms.

(a)                                  The Borrower will pay interest on July 26,
2006, and then on the same day of each month thereafter until payment in full of
any principal outstanding under this facility.

(b)                                 The Borrower will repay in full any
principal, interest or other charges outstanding under this facility no later
than the Facility No. 1 Expiration Date.

1.4                                 Interest Rate.

(a)                                  The interest rate is a rate per year equal
to the BBA LIBOR Daily Floating Rate plus 2 percentage point(s).

(b)                                 The BBA LIBOR Daily Floating Rate is a
fluctuating rate of interest equal to the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
the Bank from time to time as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. If such rate is not available at such time for
any reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank. A “London Banking Day” is a
day on which banks in London are open for business and dealing in offshore
dollars.

1


--------------------------------------------------------------------------------




2.             FEES AND EXPENSES

2.1           Fees.

(a)                                  Unused Commitment Fee.  The Borrower agrees
to pay a fee on any difference between the Facility No. 1 Commitment and the
amount of credit it actually uses, determined by the average of the daily amount
of credit outstanding during the specified period. The fee will be calculated at
0.125% per year.

This fee is due on September 26, 2006, and on the same day of each following
quarter until the expiration of the availability period.

(b)                                 Late Fee.  To the extent permitted by law,
the Borrower agrees to pay a late fee in an amount not to exceed four percent
(4%) of any payment that is more than fifteen (15) days late. The imposition and
payment of a late fee shall not constitute a waiver of the Bank’s rights with
respect to the default.

2.2             Expenses.  The Borrower agrees to immediately repay the Bank for
expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.

2.3                                 Reimbursement Costs.

(a)                                  The Borrower agrees to reimburse the Bank
for any expenses it incurs in the preparation of this Agreement and any
agreement or instrument required by this Agreement. Expenses include, but are
not limited to, reasonable attorneys’ fees, including any allocated costs of the
Bank’s in-house counsel to the extent permitted by applicable law.

3.                                       DISBURSEMENTS, PAYMENTS AND COSTS

3.1                                 Disbursements and Payments.

(a)                                  Each payment by the Borrower will be made
in U.S. Dollars and immediately available funds by direct debit to a deposit
account as specified below or, for payments not required to be made by direct
debit, by mail to the address shown on the Borrower’s statement or at one of the
Bank’s banking centers in the United States.

(b)                                 Each disbursement by the Bank and each
payment by the Borrower will be evidenced by records kept by the Bank. In
addition, the Bank may, at its discretion, require the Borrower to sign one or
more promissory notes.

3.2                                 Telephone and Telefax Authorization.

(a)                                  The Bank may honor telephone or telefax
instructions for advances or repayments given, or purported to be given, by any
one of the individuals authorized to sign loan agreements on behalf of the
Borrower, or any other individual designated by any one of such authorized
signers.

(b)                                 Advances will be deposited in the repayments
will be withdrawn from account number 3257772600 owned by the Borrower or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower.

(c)                                  The Borrower will indemnify and hold the
Bank harmless from all liability, loss, and costs in connection with any act
resulting from telephone or telefax instructions the Bank reasonably believes
are made by any individual authorized by the Borrower to give such instructions.
This paragraph will survive this Agreement’s termination, and will benefit the
Bank and its officers, employees, and agents.

3.3                                 Direct Debit (Pre-Billing).

(a)                                  The Borrower agrees that the Bank will
debit deposit account number 3257772600 owned by the Borrower or such other of
the Borrower’s accounts with the Bank as designated in writing by the Borrower
(the “Designated Account”) on the date each payment of principal and interest
and any fees from the Borrower becomes due (the “Due Date”).

(b)                                 Prior to each Due Date, the Bank will mail
to the Borrower a statement of the amounts that will be due on that Due Date
(the “Billed Amount”). The bill will be mailed a specified number of calendar
days prior to the Due Date, which number of days will be mutually agreed from
time to time by the Bank and the Borrower. The calculations

2


--------------------------------------------------------------------------------




in the bill will be made on the assumption that no new extensions of credit or
payments will be made between the date of the billing statement and the Due
Date, and that there will be no changes in the applicable interest rate.

(c)                                  The Bank will debit the Designated Account
for the Billed Amount, regardless of the actual amount due on that date (the
“Accrued Amount”). If the Billed Amount debited to the Designated Account
differs from the Accrued Amount, the discrepancy will be treated as follows:

(i)                                     If the Billed Amount is less than the
Accrued Amount, the Billed Amount for the following Due Date will be increased
by the amount of the discrepancy. The Borrower will not be in default by reason
of any such discrepancy.

(ii)                                  If the Billed Amount is more than the
Accrued Amount, the Billed Amount for the following Due Date will be decreased
by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

(d)                                 The Borrower will maintain sufficient funds
in the Designated Account to cover each debit. If there are insufficient funds
in the Designated Account on the date the Bank enters any debit authorized by
this Agreement, the Bank may reverse the debit.

(e)                                  The Borrower may terminate this direct
debit arrangement at any time by sending written notice to the Bank at the
address specified at the end of this Agreement. If the Borrower terminates this
arrangement, then the principal amount outstanding under this Agreement will at
the option of the Bank bear interest at a rate per annum which is 0.5 percentage
point(s) higher than the rate of interest otherwise provided under this
Agreement.

3.4           Banking Days.  Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank’s lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market. All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day. All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.

3.5           Interest Calculation.  Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed. This results in more
interest or a higher fee than if a 365-day year is used. Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.

3.6           Default Rate.  Upon the occurrence of any default or after
maturity or after judgement has been rendered on any obligation under this
Agreement, all amounts outstanding under this Agreement, including any interest,
fees, or costs which are not paid when due, will at the option of the Bank bear
interest at a rate which is 6.0 percentage point(s) higher than the rate of
interest otherwise provided under this Agreement. This may result in compounding
of interest. This will not constitute a waiver of any default.

4.                                       CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it much receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

4.1           Authorizations.  If the Borrower or any guarantor is anything
other than a natural person, evidence that the execution, delivery and
performance by the Borrower and/or such guarantor of this Agreement and any
instrument or agreement required under this Agreement have been duly authorized.

4.2           Governing Documents.  If required by the Bank, a copy of the
Borrower’s organizational documents.

4.3           Good Standing.  Certificates of good standing for the Borrower
from its state of formation and from any other state in which the Borrower is
required to qualify to conduct its business.

4.4           Insurance.  Evidence of insurance coverage, as required in the
“Covenants” section of this Agreement.

3


--------------------------------------------------------------------------------




5.             REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

5.1           Formation.  If the Borrower is anything other than a natural
person, it is duly formed and existing under the laws of the state or other
jurisdiction where organized.

5.2           Authorization.  This Agreement, and any instrument or agreement
required hereunder, are within the Borrower’s powers, have been duly authorized,
and do not conflict with any of its organizational papers.

5.3           Enforceable Agreement.  This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.

5.4           Good Standing.  In each state in which the Borrower does business,
it is properly licensed, in good standing, and, where required, in compliance
with fictitious name statutes.

5.5           No Conflicts.  This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.

5.6           Financial Information.  All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower’s (and any guarantor’s) financial
condition, including all material contingent liabilities. Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor). If the Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.

5.7           Lawsuits.  There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would impair the Borrower’s
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.

5.8           Permits, Franchises.  The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.

5.9           Other Obligations.  The Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to the Bank.

5.10         Tax Matters.  The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to the Bank.

5.11         No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, a default under this Agreement.

5.12         Insurance.  The Borrower has obtained, and maintained in effect,
the insurance coverage required in the “Covenants” section of this Agreement.

6.             COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

6.1           Uses of proceeds.

(a)                                  To use the proceeds of Facility No. 1 only
for working capital.

(b)                                 The proceeds of the credit extended under
this Loan Agreement may not be used directly or indirectly to purchase or carry
any “margin stock” as that term is defined in Regulation U of the Board of
Governors of the Federal

4


--------------------------------------------------------------------------------




Reserve System, or extend credit to or invest in other parties for the purpose
of purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

6.2           Financial Information.  To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as requested by the Bank from time to time:

(a)                                  A copy of the Form 10-K Annual Report for
the Borrower within one hundred twenty (120) days after the date of filing with
the Securities and Exchange Commission.

(b)                                 A copy of the Form 10-Q Quarterly Report for
the Borrower for the quarter ending each July 31 within forty five (45) days
after the date of filing with the Securities and Exchange Commission.

6.3           Bank as Principal Depository.  To maintain the Bank as its
principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

6.4           Maintenance of Assets.

(a)                                  Not to sell, assign, lease, transfer or
otherwise dispose of any part of the Borrower’s business or the Borrower’s
assets except in the ordinary course of the Borrower’s business.

(b)                                 Not to sell, assign, lease, transfer or
otherwise dispose of any assets for less than fair market value, or enter into
any agreement to do so.

(c)                                  Not to enter into any sale and leaseback
agreement covering any of its fixed assets.

(d)                                 To maintain and preserve all rights,
privileges, and franchises the Borrower now has.

(e)                                  To make any repairs, renewals, or
replacements to keep the Borrower’s properties in good working condition.

6.5           Investments.  Not to have any existing, or make any new,
investments in any individual or entity, or make any capital contributions or
other transfers of assets to any individual or entity, except for:

(a)                                  Existing investments disclosed to the Bank
in writing.

(b)                                 Investments in the Borrower’s current
subsidiaries.

(c)                                  Investments in any of the following:

(i)                                     certificates of deposit;

(ii)                                  U.S. treasury bills and other obligations
of the federal government;

(iii)                               readily marketable securities (including
commercial paper, but excluding restricted stock and stock subject to the
provisions of Rule 144 of the Securities and Exchange Commission).

6.6           Loans.  Not to make any loans, advances or other extensions of
credit to any individual or entity, except for:

(a)                                  Existing extensions of credit disclosed to
the Bank in writing.

(b)                                 Extensions of credit to the Borrower’s
current subsidiaries.

(c)                                  Extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business to non-affiliated entities.

6.7           Change of Management.  Not to make any substantial change in the
present executive or management personnel of the Borrower.

6.8           Change of Ownership.  Not to cause, permit, or suffer any change
in capital ownership such that there is a

5


--------------------------------------------------------------------------------




change of more than twenty-five percent (25%) in the direct or indirect capital
ownership of the Borrower.

6.9           Additional Negative Covenants.  Not to, without the Bank’s written
consent:

(a)                                  Enter into any consolidation, merger, or
other combination, or become a partner in a partnership, a member of a joint
venture, or a member of a limited liability company.

(b)                                 Acquire or purchase a business or its
assets.

(c)                                  Engage in any business activities
substantially different from the Borrower’s present business.

(d)                                 Liquidate or dissolve the Borrower’s
business.

6.10                           Notices to Bank.  To promptly notify the Bank in
writing of:

(a)                                  Any lawsuit over Two Hundred Fifty Thousand
and 00/100 Dollars ($250,000.00) against the Borrower (or any guarantor or, if
the Borrower is comprised of the trustees of a trust, any trustor).

(b)                                 Any substantial dispute between any
governmental authority and the Borrower (or any guarantor or, if the Borrower is
comprised of the trustees of a trust, any trustor).

(c)                                  Any event of default under this Agreement,
or any event which, with notice or lapse of time or both, would constitute an
event of default.

(d)                                 Any material adverse change in the
Borrower’s (or any guarantor’s, or, if the Borrower is comprised of the trustees
of a trust, any trustor’s) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit.

(e)                                  Any change in the Borrower’s name, legal
structure, place of business, or chief executive office if the Borrower has more
than one place of business.

(f)                                    Any actual contingent liabilities of the
Borrower (or any guarantor or, if the Borrower is comprised of the trustees of a
trust, any trustor), and any such contingent liabilities which are reasonably
foreseeable.

6.11         Insurance.

(a)                                  General Business Insurance.  To maintain
insurance satisfactory to the Bank as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of the Borrower’s
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers’
compensation, and any other insurance which is usual for the Borrower’s
business. Each policy shall provide for at least 30 days prior notice to the
Bank of any cancellation thereof.

6.12         Compliance with Laws.  To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower’s business. The Bank shall have no
obligation to make any advance to the Borrower’s except in compliance with all
applicable laws and regulations and the Borrower’s shall fully cooperate with
the Bank in complying with all such applicable laws and regulations.

6.13         ERISA Plans.  Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

6.14         Books and Records.  To maintain adequate books and records.

6.15                           Audits.  To allow the Bank and its agents to
inspect the Borrower’s properties and examine, audit, and make

6


--------------------------------------------------------------------------------




copies of books and records at any reasonable time. If any of the Borrower’s
properties, books or records are in the possession of a third party, the
Borrower authorizes that third party to permit the Bank or its agents to have
access to perform inspections or audits and to respond to the Bank’s requests
for information concerning such properties, books and records.

6.16         Cooperation.  To take any action reasonably requested by the Bank
to carry out the intent of this Agreement.

7.             DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

7.1           Failure to Pay.  The Borrower fails to make a payment under this
Agreement when due.

7.2           Other Bank Agreements.  Any default occurs under any other
agreement the Borrower (or any Obligor) or any of the Borrower’s related
entities or affiliates has with the Bank or any affiliate of the Bank. For
purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

7.3           Cross-default.  Any default occurs under any agreement in
connection with any credit the Borrower (or any Obligor) or any of the
Borrower’s related entities or affiliates has obtained from anyone else or which
the Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has guaranteed.

7.4           False Information.  The Borrower or any Obligor has given the Bank
false or misleading information or representations.

7.5           Bankruptcy.  The Borrower, any Obligor, or any general partner of
the Borrower or of any Obligor files a bankruptcy petition, a bankruptcy
petition is filed against any of the foregoing parties, or the Borrower, any
Obligor, or any general partner of the Borrower or of any Obligor makes a
general assignment for the benefit of creditors.

7.6           Receivers.  A receiver or similar official is appointed for a
substantial portion of the Borrower’s or any Obligor’s business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

7.7           Judgments.  Any judgments or arbitration awards are entered
against the Borrower or any Obligor, or the Borrower or any Obligor enters into
any settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
or more in excess of any insurance coverage.

7.8           Material Adverse Change.  A material adverse change occurs, or is
reasonably likely to occur, in the Borrower’s (or any Obligor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit; or the Bank determines that it is insecure for any
other reason.

7.9           Government Action.  Any government authority takes action that the
Bank believes materially adversely affects the Borrower’s or any Obligor’s
financial condition or ability to repay.

7.10         Default under Related Documents.  Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.

7


--------------------------------------------------------------------------------




7.11         ERISA Plans.  Any one or more of the following events occurs with
respect to a Plan of the Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject the Borrower to any tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, could have a material adverse effect on the
financial condition of the Borrower:

(a)                                  A reportable event shall occur under
Section 4043(c) of ERISA with respect to a Plan.

(b)                                 Any Plan termination (or commencement of
proceedings to terminate a Plan) or the full or partial withdrawal from a Plan
by the Borrower or any ERISA Affiliate.

7.12         Other Breach Under Agreement.  A default occurs under any other
term or condition of this Agreement not specifically referred to in this
Article. This includes any failure or anticipated failure by the Borrower (or
any other party named in the Covenants section) to comply with the financial
covenants set forth in this Agreement, whether such failure is evidenced by
financial statements delivered to the Bank or is otherwise known to the Borrower
or the Bank.

8.             ENFORCING THIS AGREEMENT; MISCELLANEOUS

8.1           GAAP.  Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

8.2           Georgia Law.  This Agreement is governed by Georgia state law.

8.3           Successors and Assigns.  This Agreement is binding on the
Borrower’s and the Bank’s successors and assignees. The Borrower agrees that it
may not assign this Agreement without the Bank’s prior consent. The Bank may
sell participations in or assign this loan, and may exchange information about
the Borrower (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.

8.4           Arbitration

(a)                                  This paragraph concerns the resolution of
any controversies or claims between the parties, whether arising in contract,
tort or by statute, including but not limited to controversies or claims that
arise out of or relate to: (i) this agreement (including any renewals,
extensions or modifications); or (ii) any document related to this agreement
(collectively a “Claim”). For the purposes of this arbitration provision only,
the term “parties” shall include any parent corporation, subsidiary or affiliate
of the Bank involved in the servicing, management or administration of any
obligation described or evidenced by this agreement.

(b)                                 At the request of any party to this
agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”). The Act will apply
even though this agreement provides that it is governed by the law of a
specified state. The arbitration will take place on an individual basis without
resort to any form of class action.

(c)                                  Arbitration proceedings will be determined
in accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph.
In the event of any inconsistency, the terms of this paragraph shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or (ii)
enforce any provision of this arbitration clause, any party to this agreement
may substitute another arbitration organization with similar procedures to serve
as the provider of arbitration.

(d)                                 The arbitration shall be administered by AAA
and conducted, unless otherwise required by law, in any U.S. state where real or
tangible personal property collateral for this credit is located or if there is
no such collateral, in the state specified in the governing law section of this
agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days, The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed, judgment entered
and enforced.

8


--------------------------------------------------------------------------------




(e)                                  The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred. For purposes of the application of the
statute of limitations, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s). The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.

(f)                                    This paragraph does not limit the right
of any party to: (i) exercise self-help remedies, such as but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

(g)                                 The filing of a court action is not intended
to constitute a waiver of the right of any party, including the suing party,
thereafter to require submittal of the Claim to arbitration.

8.5           Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. The Bank retains all
rights, even if it makes a loan after default. If the Bank waives a default, it
may enforce a later default. Any consent or waiver under this Agreement must be
in writing.

8.6           Attorneys’ Fees.  The Borrower shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator: In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in house counsel.

8.7           One Agreement.  This Agreement and any related security or other
agreements required by this Agreement, collectively:

(a)                                  represent the sum of the understandings and
agreements between the Bank and the Borrower concerning this credit;

(b)                                 replace any prior oral or written agreements
between the Bank and the Borrower concerning this credit; and

(c)                                  are intended by the Bank and the Borrower
as the final, complete and exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

8.8           Indemnification.  The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit. This
indemnity includes but is not limited to attorneys’ fees (including the
allocated cost of in-house counsel). This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns. This indemnity will survive repayment of the
Borrower’s obligations to the Bank. All sums due to the Bank hereunder shall be
obligations of the Borrower, due and payable immediately without demand.

8.9           Notices.  Unless otherwise provided in this Agreement or in
another agreement between the Bank and the Borrower, all notices required under
this Agreement shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses on the signature page
of this Agreement, or sent by facsimile to the fax numbers listed on the
signature page, or to such other addresses as the Bank and the Borrower may
specify from time to time in writing. Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, (ii) if telecopied, when
transmitted, or (iii) if hand-delivered, by courier or otherwise (including
telegram, lettergram or mailgram), when delivered.

9


--------------------------------------------------------------------------------




810          Headings.  Article and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.

8.11         Counterparts.  This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.

8.12         Prior Agreement Superseded.  This Agreement supersedes the Business
Loan Agreement entered into as of June 26, 2003, between the Bank and the
Borrower, and any credit outstanding thereunder shall be deemed to be
outstanding under this Agreement.

8.13         “Interest” Limited.  As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrower in connection with the indebtedness evidenced by this Agreement, other
than the interest described above. In no event shall the amount or rate of
interest due and payable under this Agreement exceed the maximum amount or rate
of interest allowed by applicable law and, in the event any such excess payment
is made by the Borrower or received by the Bank, such excess sum shall be
credited as a payment of principal (or if no principal shall remain outstanding,
shall be refunded to the Borrower). It is the express intent hereof that the
Borrower not pay and the Bank not receive, directly or indirectly, interest in
excess of that which may be lawfully paid under applicable law including the
usury laws in force in the State of Georgia.

This Agreement is executed as of the date stated at the top of the first page.

10


--------------------------------------------------------------------------------




 

Borrower:

 

Bank:

 

 

 

 

Citi Trends, Inc.

 

Bank of America, N.A.

 

 

 

 

By: /s/ Tom Stoltz       
                                                  (Seal)

 

By:

/s/ Steven R. Price

Tom Stoltz, Chief Financial Officer

 

 

Steven R. Price, Senior Vice President

 

 

 

 

 

 

 

 

 

Address where notices to Citi Trends, Inc. are to be sent:

 

Address where notices to the Bank are to be sent:

 

 

 

104 Coleman Boulevard

 

Jacksonville - Attn: Notice Desk

Savannah, Georgia 31401-9565

 

FL9-100-03-15

 

 

9000 Southside Blvd., 3rd Floor

 

 

Jacksonville, FL 32256

 

 

 

Telephone:  

 

                              

 

 

 

Facsimile:  800-262-4274

Facsimile:   

 

                              

 

 

 

 

 

USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.

 

11


--------------------------------------------------------------------------------